Citation Nr: 1401551	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-24 433	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2011 rating decision, in pertinent part, denied special monthly compensation based on the need for aid and attendance.  In July 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2012.  

The Board notes that in the May 2011 rating decision, the RO also proposed a finding of incompetency.  Additionally, the RO granted service connection for coronary artery disease and assigned a 60 percent rating, effective May 17, 2010; assigned a 100 percent rating, effective October 28, 2010; and assigned a 60 percent rating, effective July 1, 2011.  In the Veteran's July 2011 Notice of Disagreement, he disagreed with the proposed finding of incompetency as well as the reduction from 100 percent to 60 percent disabling of his coronary artery disease.  Subsequently, an August 2011 rating decision found the Veteran to be competent, and a July 2012 rating decision essentially restored the 100 percent rating for coronary artery disease by assigning a 100 percent rating for the coronary artery disease, effective October 28, 2010.  Therefore, as these issues have been resolved in full, they are not before the Board.  


FINDINGS OF FACT

1.	The Veteran served on active duty from April 1967 to April 1970.

2.	In December 2013, VA was notified that the Veteran died on December [redacted], 2013.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed due to the Veteran's death.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


